NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT


PATRICIA MICHALSKI, DOC# H36258,           )
                                           )
             Appellant,                    )
                                           )
v.                                         )      Case No. 2D17-1871
                                           )
STATE OF FLORIDA,                          )
                                           )
             Appellee.                     )
                                           )

Opinion filed February 14, 2018.

Appeal from the Circuit Court for Polk
County; Ronald A. Herring, Senior Judge.

Howard L. Dimmig, II, Public Defender,
and Maureen E. Surber, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Linsey
Sims-Bohnenstiehl, Assistant Attorney
General, Tampa, for Appellee.



PER CURIAM.

             Affirmed.



KELLY, SALARIO, and BADALAMENTI, JJ., Concur.